Title: To Thomas Jefferson from Thomas Newton, 13 May 1801
From: Newton, Thomas
To: Jefferson, Thomas


               
                  Dr. Sir
                  Norfolk May 13. 1801—
               
               I duly received yours of the 7th inclosing 4 half bills of the U.S. bank; it gives me pleasure to know you approved of the wine, it is highly approved of here & sells fast, a few pipes of the same quality are left, of which I will direct Mr. Taylor to reserve two for you, to be sent by Capt. Willis of the Alexr. Packet & if you want more it shall be saved & sent up, the time of payment will answer. the London particular wine is also of very good quality, & very proper for using at dinner & is cheaper, the Brasil is a fitt cordial after dinner, this is the custom here, as we consider, that wine of inferior quality while eating, is as good to the taste as best. should you wish some of that kind it shall be sent. I will make inquiry after cyder, but do not expect to get it bottled, if I can I will forward it to you; it will never be a trouble to me to procure any article we can furnish from this place, & I beg you will without reserve, let me know of any thing you may require from this & I will with pleasure send it you. I am most respectfully
               Yr. Obt Servt
               
                  
                     Thos Newton
                  
               
               
                  the next fall by speaking in time fine barrild cyder can be procured in our neighbouring counties
               
            